Title: To Benjamin Franklin from William Hodgson, 25 February 1783
From: Hodgson, William
To: Franklin, Benjamin


This letter reports what proved to be a fatal setback to American hopes that Britain would adopt liberal trade policies toward the United States or would include such provisions in a revised final peace treaty. In the early morning hours of February 22, after an all-night debate, the House of Commons voted to approve the provisional peace treaties but censured Shelburne for the concessions they contained. Having lost a vote on the peace terms four days earlier, Shelburne saw his position as hopeless. He submitted his resignation as First Lord of the Treasury on February 24, though it would be another month before the king accepted it.
Shelburne’s defeat was the result of a coalition between North and Fox, former political opponents but both rivals of Shelburne. The king refused to accept Fox as a member of any new cabinet. When the North-Fox alliance remained firm, he sought to form a government without them, but William Pitt the Younger and others refused to make the attempt. It was not until the beginning of April that a new government was formed under the Duke of Portland, with North and Fox as its secretaries of state.
  
Dear SirLondon 25 feby 1783
I rece’d your favor of the 2d per Major White & Credit your Acc’t per Bill on Mr Vaughan Two hundred & Sixty pounds, per Contra I debit you for Ten Guineas paid Mrs Hewson & £7..17.6 for the Bills of 180 Livres Tournois. I have got a pass for my Ship the Mary but they made me pay £23 for it at our Secretary of State Office; a most shamefull Imposition in my Mind.
You express a doubt in your Letter, respecting its being adviseable to send a Vessell out untill some Treaty of Commerce shou’d be settled, it gives me much Concern how to govern myself—for in point of Fact such arrangments had been made with respect to the purchase of goods, jointly betwixt Mr. S. Vaughan & myself that, if we do not send the Ship we shall be saddled with a large parcell of goods, with which we shall not Know what to do & if we delay the sending them the first Blush of the Business, our whole Plan will be frustrated; We flatterred ourselves we might, under the Sanction of the Treaty att all Events be secure from any thing like Confiscation or Seizure, & we further had reason to hope if any Indulgencies were shewn we were as much entituled to them as any other Persons, as our Cargo will go consigned to Mr Vaughan’s Son either to Baltimore or Philadelphia as may be judged best, the Vessell calling for Instructions at Lewes in the Delaware.
There is no doubt but our Parliament will do away every Hostile Act—& permit American Vessells to come in (without any Treaty) they have allready admitted two Vessells to an Entry from Nantucket; When Particular Stipulations are settled by Treaty, they do away the general Rule, but it is by no Means necessary there shou’d be a Treaty for the Subjects of different States to Trade with each other— If I understand att all what is a first Principle in the Law of Nations this is one— That the Subjects, of every State in Amity with any State may navigate to & from such State without hindrance or Molestation Conforming themselves to the general Laws of the State with which they intend to Trade. This is however only my Idea of things I may be wrong & shall be much obliged to you for your Advice & direction, we cannot undo what we have done but if you apprehend any Danger, we can send the Vessell to New York; Perhaps Sr you may without Impropriety write a Letter to some of the Leaders in Congress, Stating our Case & recommending us to their Friendship & Assistance, If you can do this Mr Vaughan & myself will both esteem ourselves much obliged to you & pray be so Kind as favor me with an Answer the very first Opportunity after you receive this for we were in hopes our Ship woud be ready to Sail in a fortnight.
We have had a strange Revolution in the Political World within the last week, Mr Fox & the Discontented part of the late Ld R’ms Friends having made a Coalition with Ld North, the combined Army has in two Engagements totally routed the Shelburnites, & this day I understand the New Arrangement in Administration is to be made, I do not, in my own Judgment think this will be the worse for America—the Inns are as much for Peace as the Outs, & perhaps it may, upon the whole, have a Tendency to make a more permanent Establishment, Lord S— had very few personal Friends, & his whole Manner was such, that every Man who had access to him, soon Saw, he had nothing like Friendship in his Composition. I am with the greatest Respect Dr sr your Obliged Hble Servant
William Hodgson
